DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping mass being unsupported by a similar spring element as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “the damping mass is unsupported by a similar spring element on an opposite end.”  The recitation contains new matter by stating that a dissimilar spring element (presumably from the spring element on the one end) supports the damping mass on the opposite end.  Appropriate correction required.
Claim 26 recites “an activation energy of the nanostructure material corresponds to a thermal energy provided by temperatures on a temperature band between 0 °C and 60 °C.”  The recitation contains new matter by stating that an activation energy of the nanostructure material corresponds to a thermal energy because the specification at the time of filing only mentions a slight temperature rise providing the thermal energy to overcome the activation energy (page 13, Lines 19-21).  As such, the activation energy corresponding to the thermal energy is not disclosed.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the damping mass” in Line 6.  There is insufficient antecedent basis for this limitation.  The claim previously refers to “at least one damping mass.”  This issue persists throughout the claims.  Appropriate correction required.
Claim 19 recites “the spring element” in Line 9.  There is insufficient antecedent basis for this limitation.  The claim previously refers to “at least one spring element.”  This issue persists throughout the claims.  Appropriate correction required.
Claim 20 recites “the nanostructure material of the spring element has a structural size of 100 nm or less in at least two dimensions.”  It is unclear whether the structure size recited here is the same as that recited in claim 19 or a different structural size.  Also, it is unclear whether the at least two dimensions recited in claim 20 are different from the at least one dimension recited in claim 19 or if the at least two dimensions is meant to further limit the at least one dimension (as in, the at least one dimension is at least two dimensions).   Appropriate clarification required.
Claim 21 recites “the nanostructure material of the spring element has a structural size of 40 nm or less in at least one dimensions.”  It is unclear whether the structure size recited here is the same as that recited in claim 19 or a different structural size.  Also, it is unclear whether the at least one dimension recited in claim 21 is different from the at least one dimension recited in claim 19 or a different, further dimension.   Appropriate clarification required.
Claim 23 recites “the damping mass is unsupported by a similar spring element on an opposite end.”  It is unclear if this requires the damping mass to be unsupported  or if it requires a dissimilar spring element from the previously recited spring element in the claim.  Appropriate clarification required.
Claim 23 recites “the spring element on one end of the damping mass” in Line 2.  it is unclear if the one end is the one end recited in claim 19 or a different one end.  Appropriate correction required.
Claim 26 recites “an activation energy of the nanostructure material corresponds to a thermal energy provided by temperatures on a temperature band between 0 °C and 60 °C.” The metes and bounds of what constitutes “activation energy” are not clearly delineated.  Moreover, it is unclear how this energy is considered to correspond to the thermal energy.  Appropriate correction required.
Claim 34 recites “the stiffness of the spring element is proportional to the vibration frequency of the tool body squared.”  It is not clear what feature is proportionally squared relative to the other.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27, 29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Garay et al. (US Patent No. 10,801,329 B2).
(Claims 19-21) Eichelberger et al. (“Eichelberger”) discloses a cutting tool (Figs. 1-5) having a tool body and a mass damper (Figs. 3-5).  The mass damper includes at least one damping mass (328, 428, 528) and at least one spring element (¶¶ 0020, 0024) arranged to support the damping mass.  The damping mass is supported by only one spring element on one end of the damping mass, or the damping mass is supported by only one spring element on each end of the damping mass (¶¶ 0020, 0024; Clm. 8; Figs. 3-5).  The spring element includes an undisclosed structural size and resonance frequency that is capable of being tailored to match a specific range (¶ 0032), but the reference does not explicitly disclose a nanostructure material with a structural size of 100 nm or less in at least one dimension where the nanostructure material of the spring element has a frequency dependent stiffness such that a resonance frequency of the damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz.
Garay et al. (“Garay”) discloses a spring element (233) including a nanostructure material (231) with a structural size of 100 nm or less in at least one dimension (Col. 4, Lines 64-67; Col. 5, Lines 1-17).  The shape of the nanostructure material is disclosed as being any suitable shape, including cylindrical, cubic, acircular, and flakey (i.e., amorphous) (Col. 5, Lines 15-17).  As a result, the particle size includes a structural size of 100 nm or less in at least two dimensions.  Also, the structural size is disclosed as being 100 nm or less in at least one dimension (Col. 4, Lines 64-67; Col. 5, Line 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art the cutting tool disclosed in Eichelberger with a spring element including a nanostructure material as taught by Garay in order to dissipate vibrational energy (Col. 5, Lines 18-22).  The nanostructure material structural size is disclosed in Garay as a range that overlaps the claimed range.  Because the structural size of the nanostructure material is a result-effective variable that contributes to the dampening of the tool, it would have been obvious to one having ordinary skill in the art to provide the modified tool of Eichelberger with structural size(s) within the claimed range in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
It is noted that the present application and Applicant’s arguments (Sept. 8, 2021) state that if the nanostructure material falls within the range of 100 nm or less, then the frequency dependent stiffness of the nanostructure material is capable of permitting the damping mass to substantially match a vibration frequency of the tool body over a vibration frequency range (including the claimed range).  Nevertheless, because the frequency dependent stiffness is a result-effective variable due to its contribution to the dampening of the tool, at a time prior to See In re Aller, 220 F.2d at 456.
(Claim 22) The spring element is a solid piece (Eichelberger Figs. 1-3; Garay 233; Col. 4, Lines 37-63).
(Claim 23) The damping mass is supported by the spring element on one end thereof and the mass is unsupported on the other (Eichelberger Figs. 1-3; Clm. 6, 8).
(Claim 24) The Garay reference discloses that the shape of the nanostructure material may be any suitable shape, including cylindrical, cubic, acircular, and flakey (i.e., amorphous) (Col. 5, Lines 15-17).  Moreover, because Applicant did not traverse the assertion that it is well-known that nanostructure material may be amorphous, it is taken to be admitted prior art.  See MPEP 2144.03 C.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the spring element nanostructure material with amorphous structures as taught in the prior art in order to provide suitable shearing into the dampening material.
(Clam 25) The modified cutting tool does not explicitly disclose the bonding of the nanostructure material.  Yet, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with multiple types of weak bonding between the nanostructure material of the spring element as “obvious to try” from a finite number of solutions that lead to the predictable result breaking relatively easy.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
(Claim 26) The activation energy is not explicitly disclosed as being within the claimed temperature range.  Yet, the temperature range for activating the spring element is a result-see In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
(Claim 27) Because Applicant did not traverse the assertion that the claimed types of connection between the spring element and the damping mass being well-known, it is taken to be admitted prior art.  See MPEP 2144.03 C.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool with one of the claimed connections between the spring element and the damping mass as taught by the admitted prior art as a function of design choice and operational parameters for the spring element.
(Claim 29) The tool body includes a cavity and the damping mass is within the cavity (Eichelberger Figs. 3-5).
(Claims 31-33)  The cutting tool damping cavity also includes a viscous damping fluid (Eichelberger ¶¶ 0031-0032).  Yet, the structural size of the elements making up the fluid is not explicitly disclosed.  The structural size of the elements that make up the spring viscous fluid is a result-effective variable because it contributes to the dampening of the tool.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a fluid structural size as claimed in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  see In re Aller, 220 F.2d at 456 (“[W]here the general conditions of a .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Garay et al. (US Patent No. 10,801,329 B2) further in view of Holmen (US Patent No. 3,598,498).
Eichelberger does not disclose a conical cavity with corresponding mass shape.
Holmen discloses a conical cavity in a cutting tool with a corresponding mass shape (Figs. 1, 9).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a conical cavity and corresponding weight as taught by Holmen as a mere design choice.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al. (US Pub No. 2018/0281074 A1) in view of Garay et al. (US Patent No. 10,801,329 B2) further in view of Ostling et al. (US Pub. No. 2020/0246879 A1).
Eichelberger does not the stiffness of the spring element being proportional to the vibration frequency of the tool body squared.
Ostling et al. (“Ostling”) discloses the damping frequency of the damping apparatus being proportional to the square root of k/m, in which k is the spring constant of the spring formed by the central tube with a spring property and m is the mass of the damper mass body (¶ 0026).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with the spring element stiffness being proportional to the vibration frequency as taught by Ostling in order to reduce vibration of the cutting tool.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US Patent No. 3,690,414) in view of Garay et al. (US Patent No. 10,801,329 B2).
Aggarwal et al. (“Aggarwal”) discloses a cutting tool (Col. 2, Lines 61-64) having a tool body (10) and a mass damper (14-17).  The mass damper includes at least one damping mass (14-17) and at least one spring element (30, 34-38) arranged to support the damping mass (Fig. 1).  The damping mass (14-17) is supported by only one spring element on one end of the damping mass, or the damping mass is supported by only one spring element on each end of the damping mass (30, 34-38; Fig. 1).  The spring element includes an undisclosed structural size and resonance frequency that is capable of being tailored to match a specific range (Col. 1, Lines 48-65), but the reference does not explicitly disclose a nanostructure material with a structural size of 100 nm or less in at least one dimension where the nanostructure material of the spring element has a frequency dependent stiffness such that a resonance frequency of the damping mass substantially matches a vibration frequency of the tool body over a vibration frequency range from 200 Hz to 600 Hz.
Garay et al. (“Garay”) discloses a spring element (233) including a nanostructure material (231) with a structural size of 100 nm or less in at least one dimension (Col. 4, Lines 64-67; Col. 5, Lines 1-17).  The shape of the nanostructure material is disclosed as being any suitable shape, including cylindrical, cubic, acircular, and flakey (i.e., amorphous) (Col. 5, Lines 15-17).  As a result, the particle size includes a structural size of 100 nm or less in at least two dimensions.  Also, the structural size is disclosed as being 100 nm or less in at least one dimension (Col. 4, Lines 64-67; Col. 5, Line 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art the cutting tool disclosed in Aggarwal with a spring element including a nanostructure material as taught by Garay in order to dissipate vibrational energy (Col. 5, Lines see In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
The frequency dependent stiffness of the nanostructure material is capable of permitting the damping mass to substantially match a vibration frequency of the tool body over a vibration frequency range (Aggarwal Col. 1, Lines 48-65).  That is, Aggarwal explicitly discloses designing the damper to perform optimally within an intended range.  Moreover, the present application disclosure along with Applicant’s arguments (Sept. 8, 2021) state that if the size of the nanostructure material is 100 nm or less in at least one dimension provides for a stiffness that is dependent on the vibrational frequency as claimed, thereby realizing the self-tuning of the mass damper.  Nevertheless, the frequency dependent stiffness is a result-effective variable because it contributes to the dampening of the tool.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Eichelberger with a frequency dependent stiffness matching the claimed range in order to optimize the performance of the vibration dampening of the cutting tool during operation (and based upon operational parameters).  See In re Aller, 220 F.2d at 456.
Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Eichelberger reference does not work as the Application’s disclosed device works (i.e., a self-tuned mass damper) because the nanostructure material does not have a seize of 100 nm or less in at least one dimension.  Examiner disagrees.
The claimed invention does not exclude a device that may be adjusted in the manner disclosed by the Eichelberger reference.  The tuning adjustment in the Eichelberger cutting tool would still provide a benefit if adjustment would become necessary for any reason.  Examiner is not of the opinion that an alleged self-tuning tool (i.e., a tool absent any adjustment means as taught by Eichelberger) is required by the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993) (although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims).  Nonetheless, the modified Eichelberger cutting tool includes a spring element having nanostructure material with a structural size within the claimed range.  As such, the tool would have the frequency dependent stiffness capable of matching a vibration frequency of the tool body over the range claimed.
Conclusion                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722